ORDER

The court considers whether John W. Burks’ petition for review should be remanded for further proceedings before the Merit Systems Protection Board. The Department of the Interior argues that a remand is appropriate. Burks opposes remand in part.
On February 23, 2001, the Board issued a decision finding the Department in compliance with a settlement agreement and denying Burks’ request to have the agreement set aside. Burks petitioned the court for review, 01-3218. After the Board issued its decision, Burks filed a “Petition for Enforcement” with the Board. The Board ordered the Department to show cause why the matter should not be reopened. The parties continued to file various papers with the Board. On August 15, 2001, the Board issued another decision, concluding that, in light of Burks’ petition for review in this court, the Board lacked jurisdiction to “to consider [Burks’] request to reopen.” Burks petitioned the court for review of that decision, 01-3355.
*667Under these circumstances, where the Board and the parties continued proceedings related to the matters on review after a final decision had been issued, we deem the better course is to vacate the Board’s decisions and remand for further proceedings.
Accordingly,
IT IS ORDERED THAT:
(1) The Board’s February 28, 2001 and August 15, 2001 decisions are vacated and Burks’ petition for review is remanded to the Merit Systems Protection Board for further proceedings.
(2) Burks’ motion to proceed in forma pauperis is moot.